The opinion of the court was delivered by
Redfield, J.
The only question in the present case is, I apprehend, whether John Broughton, the husband, was duly removed. For if that is true of the husband, it follows, of necessity, in regard to the wife, — there being no law, by which she can have a settlement in any other town, than that of her husband’s settlement, if he has a legal settlement within the state.
There can be no good ground to doubt, from the case, that John Broughton had a legal settlement in Tunbridge in the year 1817, when he left for the state of New York. For, having resided in Tunbridge from 1798 until that time, when, both by the statute of 1797 and that of 1801, one year’s residence would give a legal settlement, we are not to presume that this long residence was rendered inoperative, for the purposes of gaining a settlement, by some impediment, like constraint, or subjection, or imprisonment, or wardship. *496As the pauper’s residence out of the state is not to be taken into the account, the only remaining question is, whether the seven year’s residence in Norwich, and maintaining himself¡ his wife being abandoned in the state of New York, is such a residence as would change his legal settlement to that town. This residence, it will be noticed, is from 1820 to 1832, more than seven years after,the,repeal of the proviso to the act of 1817, in the year 1823. That seven years’ residence in another town should have the effect to change his legal settlement, it is required that he should reside there and <e maintain himself and family, and not become chargeable to either of said towns.”
It is not to be inferred from the- expression “ and family ” in the statute, that a man, in order to change his settlement under this provision of the statute, must have a family, or that he must necessarily have maintained himself and family, or himself, if he have no family, independant of all aid from any source whatever, besides his own personal labor and services. This would be an unreasonable, not to say an abusurd, construction. But the meaning of the statute, undoubtedly, is, that he shall maintain himself, or himself and family, if he have one, so that neither shall become chargeable to any town for support. But if the man, or his family, should receive presents, or if either should inherit property, or if his family should maintain him, instead of his maintaining the family, as is sometimes the case, it would not prevent the change of settlement. All that is necessary is, that he should have his permanent domicil, for seven consecutive years, in the second town, and keep himself and family from becoming chargeable to either town. If some of his family are with friends, visiting, or boarding, or if some of them abandon him, or are abandoned by him, but still do not become a public charge, it will not prevent the operation of the residence to change the settlement.
Judgment affirmed.